Case 2:20-cv-13134-LVP-RSW ECF No. 6-3, PageID.994 Filed 11/29/20 Page 1 of 234




                          EXHIBIT 3
Case 2:20-cv-13134-LVP-RSW ECF No. 6-3, PageID.995 Filed 11/29/20 Page 2 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 6-3, PageID.996 Filed 11/29/20 Page 3 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 6-3, PageID.997 Filed 11/29/20 Page 4 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 6-3, PageID.998 Filed 11/29/20 Page 5 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 6-3, PageID.999 Filed 11/29/20 Page 6 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 6-3, PageID.1000 Filed 11/29/20 Page 7 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 6-3, PageID.1001 Filed 11/29/20 Page 8 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 6-3, PageID.1002 Filed 11/29/20 Page 9 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 6-3, PageID.1003 Filed 11/29/20 Page 10 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 6-3, PageID.1004 Filed 11/29/20 Page 11 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 6-3, PageID.1005 Filed 11/29/20 Page 12 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 6-3, PageID.1006 Filed 11/29/20 Page 13 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 6-3, PageID.1007 Filed 11/29/20 Page 14 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 6-3, PageID.1008 Filed 11/29/20 Page 15 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 6-3, PageID.1009 Filed 11/29/20 Page 16 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 6-3, PageID.1010 Filed 11/29/20 Page 17 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 6-3, PageID.1011 Filed 11/29/20 Page 18 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 6-3, PageID.1012 Filed 11/29/20 Page 19 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 6-3, PageID.1013 Filed 11/29/20 Page 20 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 6-3, PageID.1014 Filed 11/29/20 Page 21 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 6-3, PageID.1015 Filed 11/29/20 Page 22 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 6-3, PageID.1016 Filed 11/29/20 Page 23 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 6-3, PageID.1017 Filed 11/29/20 Page 24 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 6-3, PageID.1018 Filed 11/29/20 Page 25 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 6-3, PageID.1019 Filed 11/29/20 Page 26 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 6-3, PageID.1020 Filed 11/29/20 Page 27 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 6-3, PageID.1021 Filed 11/29/20 Page 28 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 6-3, PageID.1022 Filed 11/29/20 Page 29 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 6-3, PageID.1023 Filed 11/29/20 Page 30 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 6-3, PageID.1024 Filed 11/29/20 Page 31 of 234
Case 2:20-cv-13134-LVP-RSW ECF No. 6-3, PageID.1025 Filed 11/29/20 Page 32 of 234




       20.    When I asked for the number of ballots that had been counted or processed at each

              counting board, I was denied information. I was told I had to get it online. I requested

              a print out and was told to access it online. Therefore, I was unable to get a total vote

              count from each counting board.



        Dated: November 8, 2020
                                                              Christopher Schomak




              Kimberly A. Moln
     NOTARY PUBLIC · STATE OF MICHIGAN
              �ounty of Wayne

                           ----
     My Comm1ss1on Expires 10/23/2024
     Acting In the County or




                                                   -3-
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF
                            ECF No.
                                No. 6-3,
                                    1-2, PageID.1026
                                          PageID.66 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page3333ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF
                            ECF No.
                                No. 6-3,
                                    1-2, PageID.1027
                                          PageID.67 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page3434ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF
                            ECF No.
                                No. 6-3,
                                    1-2, PageID.1028
                                          PageID.68 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page3535ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF
                            ECF No.
                                No. 6-3,
                                    1-2, PageID.1029
                                          PageID.69 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page3636ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF
                            ECF No.
                                No. 6-3,
                                    1-2, PageID.1030
                                          PageID.70 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page3737ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF
                            ECF No.
                                No. 6-3,
                                    1-2, PageID.1031
                                          PageID.71 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page3838ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF
                            ECF No.
                                No. 6-3,
                                    1-2, PageID.1032
                                          PageID.72 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page3939ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF
                            ECF No.
                                No. 6-3,
                                    1-2, PageID.1033
                                          PageID.73 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page4040ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF
                            ECF No.
                                No. 6-3,
                                    1-2, PageID.1034
                                          PageID.74 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page4141ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF
                            ECF No.
                                No. 6-3,
                                    1-2, PageID.1035
                                          PageID.75 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page4242ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF
                            ECF No.
                                No. 6-3,
                                    1-2, PageID.1036
                                          PageID.76 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page4343ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF
                            ECF No.
                                No. 6-3,
                                    1-2, PageID.1037
                                          PageID.77 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page4444ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF
                            ECF No.
                                No. 6-3,
                                    1-2, PageID.1038
                                          PageID.78 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page4545ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF
                            ECF No.
                                No. 6-3,
                                    1-2, PageID.1039
                                          PageID.79 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page4646ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF
                            ECF No.
                                No. 6-3,
                                    1-2, PageID.1040
                                          PageID.80 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page4747ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF
                            ECF No.
                                No. 6-3,
                                    1-2, PageID.1041
                                          PageID.81 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page4848ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF
                            ECF No.
                                No. 6-3,
                                    1-2, PageID.1042
                                          PageID.82 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page4949ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF
                            ECF No.
                                No. 6-3,
                                    1-2, PageID.1043
                                          PageID.83 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page5050ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF
                            ECF No.
                                No. 6-3,
                                    1-2, PageID.1044
                                          PageID.84 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page5151ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF
                            ECF No.
                                No. 6-3,
                                    1-2, PageID.1045
                                          PageID.85 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page5252ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF
                            ECF No.
                                No. 6-3,
                                    1-2, PageID.1046
                                          PageID.86 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page5353ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF
                            ECF No.
                                No. 6-3,
                                    1-2, PageID.1047
                                          PageID.87 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page5454ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF
                            ECF No.
                                No. 6-3,
                                    1-2, PageID.1048
                                          PageID.88 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page5555ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF
                            ECF No.
                                No. 6-3,
                                    1-2, PageID.1049
                                          PageID.89 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page5656ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF
                            ECF No.
                                No. 6-3,
                                    1-2, PageID.1050
                                          PageID.90 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page5757ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF
                            ECF No.
                                No. 6-3,
                                    1-2, PageID.1051
                                          PageID.91 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page5858ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF
                            ECF No.
                                No. 6-3,
                                    1-2, PageID.1052
                                          PageID.92 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page5959ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF
                            ECF No.
                                No. 6-3,
                                    1-2, PageID.1053
                                          PageID.93 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page6060ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF
                            ECF No.
                                No. 6-3,
                                    1-2, PageID.1054
                                          PageID.94 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page6161ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF
                            ECF No.
                                No. 6-3,
                                    1-2, PageID.1055
                                          PageID.95 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page6262ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF
                            ECF No.
                                No. 6-3,
                                    1-2, PageID.1056
                                          PageID.96 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page6363ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF
                            ECF No.
                                No. 6-3,
                                    1-2, PageID.1057
                                          PageID.97 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page6464ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF
                            ECF No.
                                No. 6-3,
                                    1-2, PageID.1058
                                          PageID.98 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page6565ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF
                            ECF No.
                                No. 6-3,
                                    1-2, PageID.1059
                                          PageID.99 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page6666ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1060
                                         PageID.100 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page67
                                                                          67ofof234
                                                                                 234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1061
                                         PageID.101 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page68
                                                                          68ofof234
                                                                                 234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1062
                                         PageID.102 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page69
                                                                          69ofof234
                                                                                 234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1063
                                         PageID.103 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page70
                                                                          70ofof234
                                                                                 234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1064
                                         PageID.104 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page71
                                                                          71ofof234
                                                                                 234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1065
                                         PageID.105 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page72
                                                                          72ofof234
                                                                                 234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1066
                                         PageID.106 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page73
                                                                          73ofof234
                                                                                 234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1067
                                         PageID.107 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page74
                                                                          74ofof234
                                                                                 234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1068
                                         PageID.108 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page75
                                                                          75ofof234
                                                                                 234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1069
                                         PageID.109 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page76
                                                                          76ofof234
                                                                                 234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1070
                                         PageID.110 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page77
                                                                          77ofof234
                                                                                 234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1071
                                         PageID.111 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page78
                                                                          78ofof234
                                                                                 234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1072
                                         PageID.112 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page79
                                                                          79ofof234
                                                                                 234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1073
                                         PageID.113 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page80
                                                                          80ofof234
                                                                                 234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1074
                                         PageID.114 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page81
                                                                          81ofof234
                                                                                 234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1075
                                         PageID.115 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page82
                                                                          82ofof234
                                                                                 234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1076
                                         PageID.116 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page83
                                                                          83ofof234
                                                                                 234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1077
                                         PageID.117 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page84
                                                                          84ofof234
                                                                                 234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1078
                                         PageID.118 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page85
                                                                          85ofof234
                                                                                 234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1079
                                         PageID.119 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page86
                                                                          86ofof234
                                                                                 234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1080
                                         PageID.120 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page87
                                                                          87ofof234
                                                                                 234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1081
                                         PageID.121 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page88
                                                                          88ofof234
                                                                                 234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1082
                                         PageID.122 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page89
                                                                          89ofof234
                                                                                 234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1083
                                         PageID.123 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page90
                                                                          90ofof234
                                                                                 234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1084
                                         PageID.124 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page91
                                                                          91ofof234
                                                                                 234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1085
                                         PageID.125 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page92
                                                                          92ofof234
                                                                                 234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1086
                                         PageID.126 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page93
                                                                          93ofof234
                                                                                 234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1087
                                         PageID.127 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page94
                                                                          94ofof234
                                                                                 234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1088
                                         PageID.128 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page95
                                                                          95ofof234
                                                                                 234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1089
                                         PageID.129 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page96
                                                                          96ofof234
                                                                                 234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1090
                                         PageID.130 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page97
                                                                          97ofof234
                                                                                 234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1091
                                         PageID.131 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page98
                                                                          98ofof234
                                                                                 234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1092
                                         PageID.132 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page99
                                                                          99ofof234
                                                                                 234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1093
                                         PageID.133 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page100
                                                                          100ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1094
                                         PageID.134 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page101
                                                                          101ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1095
                                         PageID.135 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page102
                                                                          102ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1096
                                         PageID.136 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page103
                                                                          103ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1097
                                         PageID.137 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page104
                                                                          104ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1098
                                         PageID.138 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page105
                                                                          105ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1099
                                         PageID.139 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page106
                                                                          106ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1100
                                         PageID.140 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page107
                                                                          107ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1101
                                         PageID.141 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page108
                                                                          108ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1102
                                         PageID.142 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page109
                                                                          109ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1103
                                         PageID.143 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page110
                                                                          110ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1104
                                         PageID.144 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page111
                                                                          111ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1105
                                         PageID.145 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page112
                                                                          112ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1106
                                         PageID.146 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page113
                                                                          113ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1107
                                         PageID.147 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page114
                                                                          114ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1108
                                         PageID.148 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page115
                                                                          115ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1109
                                         PageID.149 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page116
                                                                          116ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1110
                                         PageID.150 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page117
                                                                          117ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1111
                                         PageID.151 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page118
                                                                          118ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1112
                                         PageID.152 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page119
                                                                          119ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1113
                                         PageID.153 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page120
                                                                          120ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1114
                                         PageID.154 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page121
                                                                          121ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1115
                                         PageID.155 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page122
                                                                          122ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1116
                                         PageID.156 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page123
                                                                          123ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1117
                                         PageID.157 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page124
                                                                          124ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1118
                                         PageID.158 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page125
                                                                          125ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1119
                                         PageID.159 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page126
                                                                          126ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1120
                                         PageID.160 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page127
                                                                          127ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1121
                                         PageID.161 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page128
                                                                          128ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1122
                                         PageID.162 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page129
                                                                          129ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1123
                                         PageID.163 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page130
                                                                          130ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1124
                                         PageID.164 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page131
                                                                          131ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1125
                                         PageID.165 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page132
                                                                          132ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1126
                                         PageID.166 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page133
                                                                          133ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1127
                                         PageID.167 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page134
                                                                          134ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1128
                                         PageID.168 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page135
                                                                          135ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1129
                                         PageID.169 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page136
                                                                          136ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1130
                                         PageID.170 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page137
                                                                          137ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1131
                                         PageID.171 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page138
                                                                          138ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1132
                                         PageID.172 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page139
                                                                          139ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1133
                                         PageID.173 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page140
                                                                          140ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1134
                                         PageID.174 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page141
                                                                          141ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1135
                                         PageID.175 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page142
                                                                          142ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1136
                                         PageID.176 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page143
                                                                          143ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1137
                                         PageID.177 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page144
                                                                          144ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1138
                                         PageID.178 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page145
                                                                          145ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1139
                                         PageID.179 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page146
                                                                          146ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1140
                                         PageID.180 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page147
                                                                          147ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1141
                                         PageID.181 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page148
                                                                          148ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1142
                                         PageID.182 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page149
                                                                          149ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1143
                                         PageID.183 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page150
                                                                          150ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1144
                                         PageID.184 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page151
                                                                          151ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1145
                                         PageID.185 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page152
                                                                          152ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1146
                                         PageID.186 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page153
                                                                          153ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1147
                                         PageID.187 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page154
                                                                          154ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1148
                                         PageID.188 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page155
                                                                          155ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1149
                                         PageID.189 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page156
                                                                          156ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1150
                                         PageID.190 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page157
                                                                          157ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1151
                                         PageID.191 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page158
                                                                          158ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1152
                                         PageID.192 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page159
                                                                          159ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1153
                                         PageID.193 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page160
                                                                          160ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1154
                                         PageID.194 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page161
                                                                          161ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1155
                                         PageID.195 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page162
                                                                          162ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1156
                                         PageID.196 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page163
                                                                          163ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1157
                                         PageID.197 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page164
                                                                          164ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1158
                                         PageID.198 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page165
                                                                          165ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1159
                                         PageID.199 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page166
                                                                          166ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1160
                                         PageID.200 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page167
                                                                          167ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1161
                                         PageID.201 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page168
                                                                          168ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1162
                                         PageID.202 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page169
                                                                          169ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1163
                                         PageID.203 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page170
                                                                          170ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1164
                                         PageID.204 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page171
                                                                          171ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1165
                                         PageID.205 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page172
                                                                          172ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1166
                                         PageID.206 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page173
                                                                          173ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1167
                                         PageID.207 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page174
                                                                          174ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1168
                                         PageID.208 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page175
                                                                          175ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1169
                                         PageID.209 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page176
                                                                          176ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1170
                                         PageID.210 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page177
                                                                          177ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1171
                                         PageID.211 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page178
                                                                          178ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1172
                                         PageID.212 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page179
                                                                          179ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1173
                                         PageID.213 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page180
                                                                          180ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1174
                                         PageID.214 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page181
                                                                          181ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1175
                                         PageID.215 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page182
                                                                          182ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1176
                                         PageID.216 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page183
                                                                          183ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1177
                                         PageID.217 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page184
                                                                          184ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1178
                                         PageID.218 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page185
                                                                          185ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1179
                                         PageID.219 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page186
                                                                          186ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1180
                                         PageID.220 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page187
                                                                          187ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1181
                                         PageID.221 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page188
                                                                          188ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1182
                                         PageID.222 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page189
                                                                          189ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1183
                                         PageID.223 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page190
                                                                          190ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1184
                                         PageID.224 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page191
                                                                          191ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1185
                                         PageID.225 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page192
                                                                          192ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1186
                                         PageID.226 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page193
                                                                          193ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1187
                                         PageID.227 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page194
                                                                          194ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1188
                                         PageID.228 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page195
                                                                          195ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1189
                                         PageID.229 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page196
                                                                          196ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1190
                                         PageID.230 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page197
                                                                          197ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1191
                                         PageID.231 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page198
                                                                          198ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1192
                                         PageID.232 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page199
                                                                          199ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1193
                                         PageID.233 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page200
                                                                          200ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1194
                                         PageID.234 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page201
                                                                          201ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1195
                                         PageID.235 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page202
                                                                          202ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1196
                                         PageID.236 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page203
                                                                          203ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1197
                                         PageID.237 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page204
                                                                          204ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1198
                                         PageID.238 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page205
                                                                          205ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1199
                                         PageID.239 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page206
                                                                          206ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1200
                                         PageID.240 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page207
                                                                          207ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1201
                                         PageID.241 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page208
                                                                          208ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1202
                                         PageID.242 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page209
                                                                          209ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1203
                                         PageID.243 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page210
                                                                          210ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1204
                                         PageID.244 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page211
                                                                          211ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1205
                                         PageID.245 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page212
                                                                          212ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1206
                                         PageID.246 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page213
                                                                          213ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1207
                                         PageID.247 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page214
                                                                          214ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1208
                                         PageID.248 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page215
                                                                          215ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1209
                                         PageID.249 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page216
                                                                          216ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1210
                                         PageID.250 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page217
                                                                          217ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1211
                                         PageID.251 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page218
                                                                          218ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1212
                                         PageID.252 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page219
                                                                          219ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1213
                                         PageID.253 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page220
                                                                          220ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1214
                                         PageID.254 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page221
                                                                          221ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1215
                                         PageID.255 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page222
                                                                          222ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1216
                                         PageID.256 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page223
                                                                          223ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1217
                                         PageID.257 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page224
                                                                          224ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1218
                                         PageID.258 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page225
                                                                          225ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1219
                                         PageID.259 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page226
                                                                          226ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1220
                                         PageID.260 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page227
                                                                          227ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1221
                                         PageID.261 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page228
                                                                          228ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1222
                                         PageID.262 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page229
                                                                          229ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1223
                                         PageID.263 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page230
                                                                          230ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1224
                                         PageID.264 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page231
                                                                          231ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1225
                                         PageID.265 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page232
                                                                          232ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1226
                                         PageID.266 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page233
                                                                          233ofof234
                                                                                  234
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-2,
                                    6-3, PageID.1227
                                         PageID.267 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page234
                                                                          234ofof234
                                                                                  234
